Wagner, Judge,
delivered the opinion of the court.
Plaintiff filed his petition in the St. Louis Court of Common Pleas on the 14th of November, 1864, praying to set aside a judgment rendered against him in the same court in favor of the defendant on the 23d day of April, 1863. He alleges substantially as grounds for opening and vacating the judgment, that defendant, previous to the rendition of the judgment against him, recovered judgment against Wm. S. Hillyer and others, and that an execution was issued thereon and returned unsatisfied; that he (plaintiff) was a resident *496of the State of Illinois and had never resided in Missouri, and was ignorant of the laws and judicial proceedings of this State; that Hillyer, under professions of great personal friendship, but with the false and fraudulent design of having him served with the process of garnishment under an execution sued out by the defendant Bast, induced him to come to St. Louis within the jurisdiction of the court issuing the process, and that while there he wás served with garnishment by Bast to answer as the debtor of Hillyer; that when he went back to Chicago, he consulted a lawyer, who advised him that if he was not indebted to Hillyer, and had -no property of his in his custody or under his control, it was unnecessary to do anything further in the premises, and that consequently he gave no further attention to the matter. He avers that a judgment was rendered against him by default, and that he had no notice of the same till a transcript of the same was sent to Chicago for collection ; that Bast was a party and privy to the fraud by which he was induced to come within the jurisdiction of the court in St. Louis; that at the time of the service of the garnishment he was not indebted to Hillyer; and that he has a good and meritorious defence. The petition was demurred to, and the demurrer sustained.
The petition contains no grounds entitling the plaintiff to relief. It would not be sufficient as a bill in equity to enjoin the collection of the judgment. There is no allegation that it was obtained by fraud so as to bring it within the prior ■decisions of this court. The plaintiff had personal service .and it was his duty to appear and make his defence. That he did not do so is attributable to his own negligence; that he was misinformed by his legal adviser in Chicago is his misfortune. No court should sanction any attempt to bring a party within its jurisdiction by fraud and misrepresentation. If the plaintiff was prevailed upon to come within the State, by false statements or fraudulent pretences, for the purpose ■of serving him with process, he should have appeared at the return term and made application to have the service set aside. But he cannot now be relieved against his own gross *497negligence in disregarding the service. He had full opportunity to appear and make his defence, and if he did not avail himself of it, he must not complain when he reaps the fruits of his omission.
Judgment affirmed.
The other judges concur.